Citation Nr: 1420037	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-38 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a right foot injury, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a left foot injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his spouse, and S.D.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to September 1992.

These claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

Hearings on these claims were held before a Decision Review Officer (DRO) at the RO on September 3, 2008, and before the undersigned Veterans Law Judge (VLJ) on September 22, 2010.  Copies of the hearing transcripts have been associated with the file.

In May 2012, the Board remanded these issues to the agency of original jurisdiction (AOJ) for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  The VA Appeals Management Center (AMC) continued the previous denial in a November 2012 supplemental statement of the case (SSOC).  


FINDINGS OF FACT

1.  The Veteran's residuals of a left foot injury are manifested by moderate impairment.

2.  The Veteran's residuals of a right foot injury are manifested by moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating higher than 10 percent for residuals of a left foot injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5284 (2013).

2.  The criteria for an increased disability rating higher than 10 percent for residuals of a right foot injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has the duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2013).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d at 1270.

In this case, the requirements with respect to the content of the notice were met.  Specifically, letters sent to the Veteran in March 2007 and May 2008 notified the Veteran of the evidence needed to substantiate his claims for an increased evaluation, of the division of responsibilities in obtaining the evidence to support his claims, and how disability ratings and effective dates are determined.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The duty to assist has also been met here.  The Veteran's service treatment records and all identified and available post-service medical records, including Social Security Administration (SSA) records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in March 2007, November 2008, and March 2011 in connection with his claims.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, taken together, the VA examinations are adequate to decide the case.  The examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and they describe the service-connected foot disabilities in detail sufficient to allow the Board to make a fully informed determination.  Id.

Finally, the Board notes that the RO has substantially complied with the Board's May 2012 remand directives.  The RO was directed to obtain updated treatment records and a March 2011 VA evaluation conducted by Dr. H.P.  All efforts to obtain treatment records were documented by the RO.  Further, the March 2011 VA evaluation has been associated with the file and considered by the Board.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained, and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).

II.  Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59  (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's foot disorders are currently evaluated as 10 percent disabling under Diagnostic Code (DC) 5284.  Pursuant to DC 5284, moderate disability warrants a 10 percent evaluation.  A 20 percent rating requires moderately severe disability.  Severe disability warrants a 30 percent evaluation.  A 40 percent evaluation requires that the residuals be so severe as to result in actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The terms "moderate" and "severe" are not defined by regulation; however, the overall regulatory scheme contemplates a 10 percent rating in cases such as ankylosis in good weight bearing position, or problems so disabling that there is atrophy, disturbed circulation and weakness (10 percent being a minimum rating), or where there is inward bowing of the tendo achillis with pain on manipulation and use, or definite tenderness with dorsiflexion of the great toe and limitation of dorsiflexion of the ankle; a 30 percent rating is contemplated in cases of marked deformity.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278.

By an August 1995 rating decision, the RO granted service connection for the residuals of right and left foot injuries and assigned separate disability ratings of 10 percent, effective from March 30, 1995.  In a February 1999 rating decision, the RO continued the 10 percent disability evaluations.

In January 2007, the Veteran filed a claim for increase.  During a March 2007 VA examination, the Veteran complained of pain located in the middle foot on both sides, right equal to the left, cramping, weakness, and fatigability.  On physical examination, the Veteran walked with a normal gait.  He was able to heel and toe and do a full squat, but reported pain when he got up on his toes.  He was noted to hang pronated feet with almost no arch.  He was neurovascularly intact.  He had no tender spots or calluses.  He was 10 degrees off the weight bearing line, right and left.  He was able to toe up, repeatedly complaining of discomfort, but not losing any motion after three times up on his toes.  He had 10 degrees of dorsiflexion, 35 degrees plantar flexion, 15 degrees of inversion, and 5 degrees of eversion on both sides.  His x-rays showed normal bony anatomy without deformity or sign of injury but he did have minimal degenerative change noted in the midfoot of both feet, particularly at the talonavicular and to a lesser degree the naviculocuneiform joints.  The examiner diagnosed pronated feet with history of sprain and midfoot degenerative arthritis of mild degree.  The examiner noted that the Veteran did not describe any flare-ups, and did not demonstrate weakened movement, excessive fatigability, or incoordination.  The patient had no history of incapacitating episodes in the last year.  He opined that the Veteran would have very minimal functional limitations on standing and walking.

During treatment in July 2007, normal range of motion in all extremities (except the right shoulder) was noted.  

On November 2008 VA examination, it was noted that the Veteran had high arches and his Achilles tendons were in valgus position, but not tender.  He had a normal gait.  He could walk on his heels and toes respectively.  He could squat and rose from a chair easily.  He had no neurovascular deficits.  X-rays were normal.  The Veteran stated that he could not run.  His shoes have inserts.   His feet do not affect his daily activities but he is not occupied in any formal occupation.  He was diagnosed with chronic foot pain, a general finding of congenital abnormality such as cavus feet and valgus alignment of the Achilles tendon.

At the Veteran's September 2010 Board hearing, the Veteran stated that he could not do the following:  run (because his feet and knees could not take the pressure); do chores around the house or yard work; get out of bed at times because his feet have hurt so bad.  He stated that he had inserts in his shoes to hold the arches up and walks with a cane.  He ranked his pain at an 8 out of 10 when not on medication and a 5 when on medication.  His pain occurs about 2 days a week.  He complained of swelling of the feet and cramping.  He also reported a bone chip in his right foot between his first two toes, which pinches the nerve in the two toes.  He denied calluses.

On March 2011 VA examination, the Veteran described bilateral foot discomfort, aching in the arches right equal to left and with some numbness in the heels at times.  Treatment included pain medication, orthotics, and intermittent use of a cane.  He was not working.  

Examination revealed that he had planovalgus feet with minimal arch preservation about 6 degrees off the weight bearing line.  His responses to palpation were inconsistent, with jumping away and screaming with some palpation and no response to other palpation in the same area.  His heels were in valgus.  He walked with an exaggerated gait intermittently, but was able to heel and toe walk without any difficulty, and at times his gait was completely normal when not under direct observation.  His ankle motion showed 10 degrees of dorsiflexion, 45 degrees plantar flexion, 30 degrees of inversion, and 5 degrees of eversion without complaints of pain or instability.  There was no swelling.  He was completely intact neurovascularly.  There were no lesions on his soles, breakdown, or unusual calluses.  The x-rays of his feet were unremarkable.  

The examiner diagnosed bilateral planovalgus feet with patellofemoral pain syndrome and plantar fasciitis.  The examiner noted that the described symptoms and complaints did not coincide with objective findings, which would lead one to believe that his gait was normal.  There was no evidence to support any excess fatigability, incoordination, or pain due to repeated use, and based on his objective findings, imaging studies, and observations, his residuals would be considered mild.

At another VA examination in March 2011, the Veteran complained of bilateral foot pain, fatigability, and weakness.  He reported using a cane for ambulation, wearing orthotics, and taking pain medication.  He rated his foot pain as an 8.  He stated that he was unable to climb a ladder, walk on rough terrain, stand on his feet over 45 minutes, run, or walk long distances.  He usually seems stable.  He has not worked in 3 years.  He used to be a mechanic and did carpentry work.  He had to quit working as a carpenter because it required carrying 25-75 pounds, and he could not do that because of his feet.  He stopped working as a mechanic because of his non-service connected shoulder injury.  

Examination of the feet revealed tenderness to palpation over the arch of the foot bilaterally, primarily in the midfoot but extending from anterior to the calcaneus up to the ball of the foot.  The medial arch was well preserved.  He was not able to toe walk, but he could heel walk.  There was no painful motion, swelling, instability, abnormal weight bearing, or pain on manipulation of the feet.  Ankle motion showed dorsiflexion to 10 degrees and plantar flexion to 35 degrees.  The examiner diagnosed residuals of right and left foot injury.  In the examiner's opinion, the Veteran could not do his job as a carpenter.  He could do sedentary-type work or could work as a mechanic as his feet do not keep him from working as a mechanic, but he would not be able to do mechanic type work because of his non-service connected shoulder problems.

Based on the foregoing, the Board finds that the Veteran has moderate right and left foot injuries; however, the preponderance of the evidence weighs against a finding of a moderately severe or severe right or left foot disability.  In this regard, the Board points to the March 2007 VA examiner's opinion that the Veteran had "very minimal functional limitations on standing and walking," as well as the March 2011 VA examiner's opinion that the Veteran's residuals were considered "mild."  In addition, examiners have consistently found the Veteran to have normal ankle dorsiflexion, no tenderness, and no deformities.  His symptoms appear tantamount to no worse than moderate disability.  

The Board has also considered other potentially relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board notes that the March 2007 VA examiner diagnosed the Veteran with midfoot degenerative arthritis of mild degree.  Nevertheless, the Veteran is not entitled to an increased evaluation for degenerative joint disease of the feet under DC 5003.  DC 5003 evaluates disabilities based on the degree of limitation of motion under the appropriate diagnostic codes, in this case DC 5284. If the disability is noncompensable under the appropriate diagnostic code for the joint involved, a 10 percent rating will be for application for such major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  Id.   In the absence of limitation of motion, a 10 percent evaluation is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent evaluation is warranted with x- ray evidence of involvement of two or more major joints or two or more minor joints with occasional incapacitating exacerbations.  Id. 

The Veteran has already been assigned separate 10 percent disability evaluations for his service-connected left and right foot disabilities, and there is no x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.

The Board also notes that the November 2008 examiner diagnosed the Veteran with pes cavus.  Under DC 5278, a 10 percent disability rating is warranted if the great toe is dorsiflexed, there is some limitation of dorsiflexion at ankle, and definite tenderness under metatarsal heads.  A 20 percent rating is warranted where all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads (balls of the feet).  

Although plantar fasciitis was diagnosed at the Veteran's first March 2011 VA examination, and some tenderness extending to the balls of the feet was noted at the Veteran's second March 2011 VA examination, his toes do not tend to dorsiflexion, and there is normal dorsiflexion of the right ankle.  Therefore, applying DC 5278 would not result in a higher rating and is thus not warranted in this case.

The Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes, such as that governing flatfoot, weak foot, metatarsalgia (Morton's disease), unilateral severe hallux valgux rigidus, unilateral hallux rigidus, hammertoe, and malunion or nonunion of the tarsal or metatarsal bones.  However, the Board finds that the criteria for separate or higher ratings for the service-connected residuals of left and right foot injuries have not been met.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5276, 5277, 5279, 5280, 5281, 5282, and 5283.  In this regard, the evidence of record simply does not show the Veteran to have such problems.  Indeed, none of the VA examinations of record showed any evidence of flat foot, weak foot, metatarsalgia, unilateral severe hallux valgus rigidus, unilateral hallux rigidus, or hammertoe.  Additionally, malunion or nonunion of the tarsal and metatarsal bones was not demonstrated in any of the x-rays of record.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, increased evaluations for the Veteran's service-connected left and right foot disabilities are not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are consistent with the 10 percent ratings, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's feet is contemplated in his current disability evaluations under DC 5284.  The Veteran's complaints do not, when viewed in conjunction with the other evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant a higher evaluation.  In fact, as discussed above, the evidence indicates that the Veteran does not have any limitation of motion or weakness.  Moreover, pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell, 25 Vet. App. at 32.  Therefore, the Board finds that the preponderance of the evidence is against the claim for increased evaluations for the Veteran's service-connected foot disabilities. 

In arriving at this decision, the Board has considered the lay evidence of record, to include the Veteran's reports during VA examinations and his written submissions, in deciding this case.  The Veteran is competent to report as to the symptoms he experiences, such as pain, and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds that such lay evidence is outweighed by the objective examinations and testing provided by medical professionals with training and expertise. 

In light of the holding in Hart, the Board has considered whether the Veteran is entitled to additional "staged" ratings in addition to those already awarded for his service-connected foot disabilities, as the Court indicated can be done in this type of case.  Based upon the record, the Board finds that at no time during the claims period has the disability of either foot been more disabling than as currently rated.

As a final matter, the Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for either service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of pain, cramping, and difficulty ambulating are fully considered in the assignment of the 10 percent disability ratings.  As noted above, 10 percent ratings warranted for various foot problems under the scheme of the rating criteria are consistent with the Veteran's specific disabilities and the characterization of "moderate."  Moreover, there are higher ratings available under the diagnostic codes for various symptoms, but the Veteran's disability is not productive of such manifestations.


ORDER

An evaluation in excess of 10 percent for residuals of a right foot injury is denied.

An evaluation in excess of 10 percent for residuals of a left foot injury is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


